        Case 1:18-cv-00001-BLW Document 117 Filed 01/07/20 Page 1 of 3




LAWRENCE G. WASDEN
ATTORNEY GENERAL
STATE OF IDAHO

BRADY J. HALL (ISB No. 7873)
SPECIAL DEPUTY ATTORNEY GENERAL
Moore Elia Kraft & Hall, LLP
Post Office Box 6756
Boise, Idaho 83707
Telephone: (208) 336-6900
Facsimile: (208) 336-7031
brady@melawfirm.net

Attorneys for Defendants Rona Siegert and Henry Atencio

                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 PHILIP A. TURNEY,                           )   Case No. 1:18-CV-00001-BLW
                                             )
          Plaintiff,                         )   JOINT STATUS REPORT AND
                                             )   STIPULATION REGARDING
 vs.                                         )   DEFENDANTS’ ANSWERS TO
                                             )   PLAINTIFFS’ SECOND AMENDED AND
 HENRY ATENCIO, et al.                       )   SUPPLEMENTAL COMPLAINT (DKT.
                                             )   105-1)
        Defendants.                          )
 _________________________________           )

       COME NOW Plaintiffs and Defendants, by and through their respective counsel of record,

hereby jointly notify the Court that the parties continue to participate in settlement discussions

with Newal Squyres, Esq. The parties are to participate in a conference call with Mr. Squyres on

Friday, January 10, 2020, to discuss the next round of settlement discussions. To avoid the

unnecessary time and expense associated with drafting answers to the Second Amended and

Supplemental Complaint (Dkt. 105-1) or to continue to extend the associated deadline pending

settlement, the parties hereby stipulate and agree that Defendants need not file answers or



JOINT STATUS REPORT AND STIPULATION REGARDING DEFENDANTS’
ANSWERS TO PLAINTIFFS’ SECOND AMENDED AND SUPPLEMENTAL
COMPLAINT (DKT. 105-1) – pg. 1
         Case 1:18-cv-00001-BLW Document 117 Filed 01/07/20 Page 2 of 3




responsive pleadings to the same while the parties continue to engage in mediation. If a party no

longer desires to engage in settlement discussions, then that party shall give written notice to the

parties and Court immediately and the Defendants will be required to file a responsive pleading or

answer to the operative complaint within thirty (30) days thereafter.

       DATED this 6th day of January, 2020.

                                              Hearn Law, PLC

                                              /s/ Richard A. Hearn
                                              Richard A. Hearn
                                              Attorney for Plaintiff

       DATED this 6th day of January, 2020.

                                              Parsons Behle & Latimer

                                              William R. Lunsford
                                              William R. Lunsford
                                              Attorneys for Defendants Corizon, Inc., John M.
                                              Migliori, Murray F. Young, and April C. Dawson


       DATED this 6th day of January, 2020.

                                              Moore Elia Kraft & Hall, LLP

                                              /s/ Brady J. Hall
                                              Brady J. Hall
                                              Attorneys for Defendants Rona Siegert and Henry
                                              Atencio




JOINT STATUS REPORT AND STIPULATION REGARDING DEFENDANTS’
ANSWERS TO PLAINTIFFS’ SECOND AMENDED AND SUPPLEMENTAL
COMPLAINT (DKT. 105-1) – pg. 2
        Case 1:18-cv-00001-BLW Document 117 Filed 01/07/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 7th day of January, 2020, I filed the foregoing
electronically through the CM/ECF system and U.S. Mail, as shown below. I caused to be served
a true and correct copy of the foregoing document, by the method indicated below, and addressed
to the following:

 Richard A. Hearn                               _____ U.S. Mail, postage prepaid
 Hearn Law, PLC                                 _____ Hand Delivered
 155 S. 2nd Ave.                                _____ Facsimile Transmission
 Pocatello, ID 83201                            __X _ ECF E-Mail to:
 Counsel for Plaintiff                          hearn@hearnlawyers.com

 Dylan Eaton                                    _____ U.S. Mail, postage prepaid
 J. Kevin West                                  _____ Hand Delivered
 Andrew Alder                                   _____ Facsimile Transmission
 Parson Behle & Latimer                          X ECF Email to:
 800 W. Main Street, Suite 1300                 kwest@parsonsbehle.com
 Boise, ID 83702                                deaton@parsonsbehle.com
 Attorneys for Defendants, John Migliori,       aalder@parsonsbehle.com
 Murray Young, April Dawson and Corizon,
 Inc.

 William R. Lunsford                            _____ U.S. Mail, postage prepaid
 Maynard Cooper Gale                            _____ Hand Delivered
 655 Gallatin Street                            _____ Facsimile Transmission
 Huntsville, AL 35801                              X ECF Email to:
 Pro Hac Vice for Corizon                       blunsford@maynardcooper.com


                                                /s/ Brady J. Hall
                                                Brady J. Hall




JOINT STATUS REPORT AND STIPULATION REGARDING DEFENDANTS’
ANSWERS TO PLAINTIFFS’ SECOND AMENDED AND SUPPLEMENTAL
COMPLAINT (DKT. 105-1) – pg. 3
